DETAILED ACTION
This office action is in response to the amendment filed on 03/17/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-17, 19-23 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahimi et al. US 2015/0077074.
	Regarding Claim 1, Rahimi teaches (Figures 1-5) a method comprising: receiving a reference output current value (260) representing an amount of output current outputted by a voltage converter (at 100) to power a load (at 132); iteratively deriving (due to a repetition of the operation of the control circuitry) an average output current value (180) based on samples (multiple samples during the operation of the converter) of the reference output current value and an estimated average output current (268, Fig. 5), the iteratively derived average output current value representing an average output current delivered to the load (See fig. 3, 350); and controlling the voltage converter based on the iteratively derived average output current value (with 101). (For Example: Par. 18-22 and 28-32)
	Regarding Claims 2 and 14, Rahimi teaches (Figures 1-5) wherein the reference output current value represents a measured average amount of output current (with 142 and 144) delivered by the voltage converter (100) to the load during a less-than-all portion of a power delivery cycle (Fig. 4) of controlling the voltage converter to produce the output current. (For Example: Par. 18-22 and 28-32)
	Regarding Claims 3 and 15, Rahimi teaches (Figures 1-5) wherein the less-than-all portion of the power delivery cycle (Fig. 4) is a first portion of the power delivery cycle during which high side switch circuitry and low side switch circuitry in the voltage converter are activated at different times to produce the output current (between 410 and 430); and wherein the power delivery cycle includes a second portion during which the high side switch circuitry and the low side switch circuitry of the voltage converter are deactivated (between 430-440). (For Example: Par. 18-22 and 28-32)
	Regarding Claim 4, Rahimi teaches (Figures 1-5) deriving the average output current value (280) from the reference output current (260) based on trial and error of estimating the average output current (done with 270, with the counting of the counter and the calculation block). (For Example: Par. 18-22 and 28-32)
	Regarding Claim 5, Rahimi teaches (Figures 1-5)wherein iteratively deriving the average output current value includes: determining an accuracy of the estimated average output current based on a remaining value stored in a buffer (e.g. at 266 or 270) at an end of a power delivery cycle associated with the voltage converter (See fig. 3, 330-350). (For Example: Par. 18-22 and 28-32)
	Regarding Claim 6, Rahimi teaches (Figures 1-5) wherein iteratively deriving the average output current value includes: repeatedly adjusting the estimated average output current over each of multiple power delivery cycles (fig. 3 and 5, if there are changes to the IL current the 280 signal will also change in the operation of the converter). (For Example: Par. 18-22 and 28-32)
	Regarding Claims 7 and 19, Rahimi teaches (Figures 1-5) determining an accuracy of the adjusted estimated average output current over each of the multiple power delivery cycles (fig. 3 and 5, with step 350 by generating the average output signal base on a previous sample count the accuracy is checked3). (For Example: Par. 18-22 and 28-32)

	Regarding Claims 8 and 20, Rahimi teaches (Figures 1-5) wherein iteratively deriving the average output current value includes repeatedly adjusting a count value (determined in 276) stored in a buffer (with step 330 or 340) during a power delivery cycle during which the voltage converter produces the output current (also see fig. 5). (For Example: Par. 18-22 and 28-32)
	Regarding Claim 13, Rahimi teaches (Figures 1-5) an apparatus (100) comprising: an emulator (140) operative to: i) receive a reference output current value (260) representing an amount of output current (with 142 and 144) outputted by a voltage converter (at 100) to power a load (at 132), and ii) iteratively derive an average output current value (180) based on samples of the reference output current value and an estimated average output current (268), the iteratively derived average output current value representing an average output current delivered to the load; and a controller (101) operative to control the voltage converter based on the iteratively derived average output current value. (For Example: Par. 18-22 and 28-32)
	Regarding Claim 16, Rahimi teaches (Figures 1-5) wherein the emulator (140) is further operative to: iteratively derive the average output current value (180) from the reference output current (260) based on trial and error of estimating the average output current for a respective power delivery cycle (done with 270 also see fig. 3). (For Example: Par. 18-22 and 28-32)
	Regarding Claim 17, Rahimi teaches (Figures 1-5) wherein the emulator is further operative to: verify an accuracy of the estimated average output current based on a value in a buffer (at 266 or 270, also see fig. 3 and 5) at an end of a respective power delivery cycle during which the voltage converter generates the output current. (For Example: Par. 18-22 and 28-32) 	
	Regarding Claim 28, Rahimi teaches (Figures 1-5) wherein the emulator (140) is operative to generate the estimated average output current (268) based on settings of control signals (with 246 or 248 and signal from 258) applied to the voltage converter to produce the output current. (For Example: Par. 18-22 and 28-32)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 21-23, 29-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi et al. US 2015/0077074 in view of Uematsu et al US 2004/0178783.
	Regarding Claims 9 and 21, Rahimi teaches (Figures 1-5)wherein adjusting the count value (at 276) in the buffer (at 270 storing the counts see fig. 3) includes: incrementing the count value stored in the buffer for each of multiple sample times during a first portion of the power delivery cycle during which a switch (446 and/or 448) in the voltage converter is activated to generate  (Fig. 4, N1); and decrementing the count value in the buffer (when the counter is reset par. 28, the count is N1 in Fig. 4) for a second portion of the power delivery cycle (when 448 is low). (For Example: Par. 18-22 and 28-32)
	Rahimi does not teach decrementing the count value in the buffer for a second portion of the power delivery cycle during which the switch in the voltage converter is deactivated.
Uematsu teaches (Figure 1-4) and decrementing the count value in the circuit for a second portion (Fig. 4, PS low) of the power delivery cycle during which the switch (2) in the voltage converter is deactivated. (For Example: Par. 62-70 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include decrementing the count value in the buffer for a second portion of the power delivery cycle during which the switch in the voltage converter is deactivated, as taught by Uematsu to improve the value of the sensed signal. 
	Regarding Claims 10 and 22, Rahimi teaches (Figures 1-5)wherein a rate of incrementing the count value during the first portion of the power delivery cycle (it is incrementing according to the clock, fig. 2) is different than a rate of decrementing the count value during the second portion of the power delivery cycle (the decrementing is straight to zero (0) this means that the rate of change is different). (For Example: Par. 18-22 and 28-32
	Regarding Claims 11 and 23, Rahimi teaches (Figures 1-5) verifying an accuracy of the estimated average output current value based on a remaining value in the buffer (at 270 see Fig. 3 and 330-350) at an end of each of the multiple power delivery cycles (Fig. 4). (For Example: Par. 18-22 and 28-32)
	Regarding Claim 29, Rahimi teaches (Figures 1-5) a circuit.
	Rahimi does not teach wherein the emulator is operative to implement a counter function to determine the estimated average output current, operation of the counter function controlled depending on the settings of the control signals.
	Uematsu teaches (Figure 1-4) operative to implement a counter function (with 12) to determine the estimated average output current (PC), operation of the counter function controlled depending on the settings of the control signals (Ps). (For Example: Par. 62-70 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include wherein the emulator is operative to implement a counter function to determine the estimated average output current, operation of the counter function controlled depending on the settings of the control signals, as taught by Uematsu to improve the value of the sensed signal.	
	Regarding Claim 30, Rahimi teaches (Figures 1-5)  wherein the settings of the control signals (with 246 or 248 and signal from 258) control multiple switches in the voltage converter (Q1, Q2, 252 and 262) to produce the output current; wherein the emulator (240) is operable to: monotonically increase a magnitude of a count value (N1 or N2) of the counter function (with 276) during a first condition in which any of the multiple switches are activated to an ON-state as controlled by the control signals during a respective control cycle of producing the output current; and wherein the emulator is operable to: decrease (248 off) during a condition in which each of the multiple switches (with 246 or 248 and signal from 258) are deactivated to an OFF-state as controlled by the control signals during the respective control cycle of producing the output current (par. 28 reset of count). (For Example: Par. 18-22 and 28-32)
	Rahimi does not teach monotonically decrease a magnitude of the count value of the counter function.
Uematsu teaches (Figure 1-4) monotonically decrease (Fig. 4, PS low) a magnitude of the count value of the counter function. (For Example: Par. 62-70 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include monotonically decrease a magnitude of the count value of the counter function, as taught by Uematsu to improve the value of the sensed signal. 
	Regarding Claim 32, Rahimi teaches (Figures 1-5) a circuit.
	Rahimi does not teach a counter operative to generate the estimated average output current, the emulator operative to use a count value of the counter at an end of a respective control cycle to determine an accuracy of the estimated average output current for the respective control cycle.
Uematsu teaches (Figure 1-4) a counter (with 12) operative to generate the estimated average output current (PC), the emulator operative to use a count value of the counter at an end of a respective control cycle (par. 72 e.g. 10) to determine an accuracy of the estimated average output current for the respective control cycle (par. 93-95). (For Example: Par. 62-70 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include a counter operative to generate the estimated average output current, the emulator operative to use a count value of the counter at an end of a respective control cycle to determine an accuracy of the estimated average output current for the respective control cycle, as taught by Uematsu to improve the value of the sensed signal. 
	Regarding Claim 33, Rahimi teaches (Figures 1-5) a circuit.
	Rahimi does not teach operative to control operation of the counter and a magnitude of the count value generated by the counter based on control signals applied by the controller to the voltage converter to produce the output current.
Uematsu teaches (Figure 1-4) operative to control operation of the counter (12) and a magnitude of the count value generated (count of counter par. 72 and 93-95) by the counter based on control signals (PS) applied by the controller to the voltage converter to produce the output current(Fig. 1). (For Example: Par. 62-70 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include operative to control operation of the counter and a magnitude of the count value generated by the counter based on control signals applied by the controller to the voltage converter to produce the output current, as taught by Uematsu to improve the value of the sensed signal. 





Claims 12, 18, 24-27 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi et al. US 2015/0077074 in view of Shao US 9219414.
	Regarding Claims 12 and 24, Rahimi teaches (Figures 1-5)  iteratively deriving the average output current value (280) based on the reference output current value (260) includes: estimating the average output current value over a power delivery cycle of the voltage converter (See Fig. 3 and 5) delivering the output current based on the reference output current value; determining an accuracy of the estimated average output current (Fig. 3 with 330-350). (For Example: Par. 18-22 and 28-32)
	Rahimi does not teach applying an adjustment to the estimated average output current in response to detecting that an error associated with the estimated average output current is greater than a threshold error value.
Shao teaches (Figure 1 and 5-6) applying an adjustment (with counters and sample and hold circuitry) to the estimated average output current (AVG)  in response to detecting that an error (from 318, Col. 5 lines 43-60 ) associated with the estimated average output current (with IP and IS) is greater than a threshold error value (Voffset). (For Example: Col. 8 lines 46-67 and Col. 9 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include applying an adjustment to the estimated average output current in response to detecting that an error associated with the estimated average output current is greater than a threshold error value, as taught by Shao to provide a sensing device to maintain a bias condition in the sensing device so that a current through the sensing device is adjusted to track a current through the power device proportionally. 
	Regarding Claim 18, Rahimi teaches (Figures 1-5)  deriving the average output current value (280) based on the reference output current value (260). (For Example: Par. 18-22 and 28-32)
	Rahimi does not teach wherein the emulator is further operative to: repeatedly adjust the estimated average output current over each of multiple power delivery cycles until a magnitude of an error associated with the estimated average output current is below a threshold value.
Shao teaches (Figure 1 and 5-6) wherein the emulator is further operative to: repeatedly adjust the estimated average output current (AVG) over each of multiple power delivery cycles (with counters and sample and hold) until a magnitude of an error (determined by 318, Col. 5 lines 43-60 ) associated with the estimated average output current is below a threshold value (offset error). (For Example: Col. 8 lines 46-67 and Col. 9 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include wherein the emulator is further operative to: repeatedly adjust the estimated average output current over each of multiple power delivery cycles until a magnitude of an error associated with the estimated average output current is below a threshold value, as taught by Shao to provide a sensing device to maintain a bias condition in the sensing device so that a current through the sensing device is adjusted to track a current through the power device proportionally. 
	Regarding Claim 25, Rahimi teaches (Figures 1-5) receive a reference output current value (260) representing an amount of output current (with 142 and 144) outputted by a voltage converter (at 100) to power a load (at 132), and ii) iteratively derive an average output current value (180) based on samples of the reference output current value and an estimated average output current (268), the average output current value representing an average output current delivered to the load; and a controller (101) operative to control the voltage converter based on the iteratively derived average output current value. (For Example: Par. 18-22 and 28-32). (For Example: Par. 18-22 and 28-32)
	Rahimi does not teach computer-readable storage media having instructions stored thereon, the instructions, when executed by computer processor hardware, cause the computer processor hardware to operate.
Shao teaches (Figure 1 and 5-6) computer-readable storage media having instructions stored thereon, the instructions, when executed by computer processor hardware, cause the computer processor hardware to operate. (For Example: Col. 14)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include computer-readable storage media having instructions stored thereon, the instructions, when executed by computer processor hardware, cause the computer processor hardware to operate, as taught by Shao to enable operation with computer means. 
	Regarding Claim 26, Rahimi teaches (Figures 1-5)  the apparatus of claim 13. (For Example: Par. 18-22 and 28-32)
	Rahimi does not teach a system comprising: a circuit substrate; the apparatus affixed to the circuit substrate ; and wherein the load is coupled to the substrate.
Shao teaches (Figure 1 and 5-6) a system (fig. 1) comprising: a circuit substrate; the apparatus (100) affixed to the circuit substrate(IC); and wherein the load (104) is coupled to the substrate. (For Example: Col. 6 lines 60-67, Col. 7 lines1-2 and Col. 8-9 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include a system comprising: a circuit substrate; the apparatus affixed to the circuit substrate; and wherein the load is coupled to the substrate, as taught by Shao to provide better connection between the elements. 
	Regarding Claim 27, Rahimi teaches (Figures 1-5)  the apparatus of claim 13. (For Example: Par. 18-22 and 28-32)
	Rahimi does not teach a method comprising: receiving a circuit substrate; and coupling the apparatus.
Shao teaches (Figure 1 and 5-6) a method comprising: receiving a circuit substrate (IC); and coupling the apparatus (100). (For Example: Col. 6 lines 60-67, Col. 7 lines1-2 and Col. 8-9 ) (Examiner’s Note: If this is a manufacturing method a restriction of the claim will be done in the future if not examination of the claims will be done with the application.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include a method comprising: receiving a circuit substrate; and coupling the apparatus, as taught by Shao to provide better connection between the elements. 
Regarding Claim 34, Rahimi teaches (Figures 1-5) wherein the emulator (240) is operative to: generate a respective sample of the estimated average output current (268) for a respective control cycle of producing the output current. (For Example: Par. 18-22 and 28-32)
	Rahimi does not teach determine an accuracy of the estimated average output current for the respective control cycle based on a magnitude of a count value generated by the emulator for the respective control cycle.
Shao teaches (Figure 1 and 5-6) determine an accuracy of the estimated average output current (e.g. AVG) for the respective control cycle based on a magnitude of a count value (from 520) generated by the emulator (at 500) for the respective control cycle. (For Example: Col. 6 lines 60-67, Col. 7 lines1-2 and Col. 8-9 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include determine an accuracy of the estimated average output current for the respective control cycle based on a magnitude of a count value generated by the emulator for the respective control cycle, as taught by Shao to provide better connection between the elements. 
	Regarding Claim 35, Rahimi teaches (Figures 1-5) wherein the emulator (240) is operative to: adjust a magnitude of the estimated average output current (the adjustment is done in 270 ) for a next control cycle with respect to the respective control cycle based on the respective sample of the estimated average output current (with 262, 266 and 268) and the reference output current value (at 260). (For Example: Par. 18-22 and 28-32)

	Regarding Claim 36, Rahimi teaches (Figures 1-5) wherein the emulator (240) is operative to adjust the estimated average output current (at 270) for each of multiple control cycles of controlling the voltage converter (with signals 246 and 248).
	Rahimi does not teach adjust the estimated average output current based on a determined error of the estimated average output current with respect to a threshold, the estimated average output current adjusted such that the estimated average output current accurately tracks a magnitude of the output current outputted from the voltage converter to power the load.
Shao teaches (Figure 1 and 5-6) adjust the estimated average output current (AVG) based on a determined error of the estimated average output current with respect to a threshold (done by 118), the estimated average output current adjusted such that the estimated average output current accurately tracks a magnitude of the output current (Ip) outputted from the voltage converter to power the load (with 318 making Is similar to Ip). (For Example: Col. 6 lines 60-67, Col. 7 lines1-2 and Col. 8-9 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include adjust the estimated average output current based on a determined error of the estimated average output current with respect to a threshold, the estimated average output current adjusted such that the estimated average output current accurately tracks a magnitude of the output current outputted from the voltage converter to power the load, as taught by Shao to provide better connection between the elements. 


	Regarding Claim 37, Rahimi teaches (Figures 1-5) a circuit.
	Rahimi does not teach wherein the determined error is based at least in part on a time duration of a respective control cycle in which an accuracy of the estimated average output current is being verified.
Shao teaches (Figure 1 and 5-6) wherein the determined error is based at least in part on a time duration of a respective control cycle (on and off times of the switches 330) in which an accuracy of the estimated average output current is being verified (with 318 making IS similar to IP). (For Example: Col. 6 lines 60-67, Col. 7 lines1-2 and Col. 8-9 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Rahimi to include wherein the determined error is based at least in part on a time duration of a respective control cycle in which an accuracy of the estimated average output current is being verified, as taught by Shao to provide better connection between the elements. 

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 
	Applicant argued that “In other words, the output 268 is merely a sample of output 260 stored in capacitor 282. Applicants note that, contrary to the assertion set forth in the office action, the output 268 is not an estimate of current in a manner as recited by the claimed invention. Instead, the output 268 in Rahimi is a representation of real-time inductor current through output inductor 102”.  However, the examiner is entitled to the broadest reasonable interpretation. In this case, Claim 1 only mentions the estimated average output current without providing any more details about said current. Therefore, the signal 268 could be seen as an estimated average output current because it is a representation of the inductor current sent to the output and due to the behavior/operation of the circuitry 252, 256, 262 and 266 as show in Figures 2 and 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/           Primary Examiner, Art Unit 2838